Title: From George Washington to Samuel Loudon, 10 July 1781
From: Washington, George
To: Loudon, Samuel


                  sir
                     
                     Head Quarters near Dobbs Ferry 10th July 1781
                  
                  For the Benefit of the Army, & the Encouragement of the Inhabitants—you will be pleased to publish the inclosed Proclamation in your useful Paper.  I am sir your St
                  
                     G.W.
                     
                  
                  
                     By his Excellency Geo. Washington Esqr. Genl & Commander in Chief of the Allied Army.
                  
               A ProclamationBe it known—That Every Day, during the Time the Army remains in its present Position, from Day Break till Noon, Two markett Places will be open for the Supply of the Army—One near His Excellency’s Head Quarters, in the Field just back of the House, & near the Quarters of the Adjutant & Quarter Masters Genl—The other in the French Camp, near the House of Henry Taylor, which is the Head Quarters of His Excellency the Count de Rochambeau—All Persons, who will bring any Articles of Provisions & Small Supplies for the Use of the Army may Depend on being protected in their Persons & Property & shall have full & free Liberty to dispose of their Produce, without molestation or Imposition—and will receive no Hindrance from the Guards of the Army on their passing to or repassing from the Sd Markett Places—No Person will be permitted to take any Article, without the full Consent of the Owner—It is expected however & will be required that every Person on his or her first comg to the above markets will be furnished with a Certificate of Recommendation shewg their Attatchment to the American Cause & Interst, signed by two civil magistrates, or two other reputable Persons of known & Approved Characters: that no Injury may arrive to the Army from the Arts of Designing & evil minded Persons.
                  If the Army should take a differnt Position, other Places will be named, where the like Liberty & Protection will be given.  Given at Head Quarters Near Dobbs Ferry this 10th Day of July 1781.
                  